Title: From James Madison to James Madison, Sr., 15 January 1797
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. Jany. 15. 97.
The last post brought me your favor of Jany. 2d. It will be well for you to send on your list of articles wanted as soon as possible. I hope Kyser will not disappoint us in the Clover Seed; and that other chances at Fredg. & elsewhere will be watched: As I shall get some at all events even here, I wish a Box to be made as soon as can be done. It will be the more necessary the more scanty the supply. I am astonished at the price given to Js. Coleman for his fellow James. I am sure the profits I make will not justify any thing like that. His other fellow is slow, & infirm tho’ of good dispositions; and on the latter consideration, & my desire to open land, I am willing to keep him as heretofore. If J. C. can get a better bargain I do not expect or wish him to make any sacrifice in my favor. I really do not see in the general prospect of things, or in my particular case, any reason for my enlarging the price.
I promised Docr. Priestly, at his request last year, a sample of our red earth; which I forgot to bring with me. He lately reminded me of it, and I am anxious now to repair the omission. For this purpose, I must beg you to have a few pounds, taken from the ridge back of the Garden, put into a box & sent immediately to Mr. Blair, to come round by the first Vessel. As I am particularly anxious on this point I hope it will not escape your attention.
Saml: French’s claim is refused on the ground of his not having served to the end of the war, in the army of the U. S. without which the law does not give him a title to land. We are all as usual, & offer our affections. Fanny writes as you will see by the inclosed. Yr. Affe son
Js. Madison
